DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-12 and 14-20 are pending in the instant application; claims 8-11 and 18-20 withdrawn as being directed to a non-elected invention are now rejoined; claim 21 is cancelled; claims 1-5, 7-12, and 14-20 are the subject of the Office Action below.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European Patent Office on September 30, 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Rejoinder from Election/Restrictions Requirement – Examiner’s Amendment
Claims 1-5, 7, 12 and 14-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on July 17, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examination Considerations
Applicant's Amendments filed January 14, 2021 have been received and entered into the present application. Claims 1-5, 7-12, and 14-20 are pending and are herein examined on the merits.
Applicant's Reply, filed January 14, 2021 has been fully considered and found persuasive. Rejections from previous Office Actions are hereby withdrawn.

Claim Rejections - 35 USC § 103 - Withdrawn
Claims 1-5, 7, 12 and 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Gunther et al. (WO 2014/041055 A1; cited in IDS) is withdrawn.



Double Patenting - Withdrawn
Claims 1-4, 6, 7, 12, 14, 15 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,770,508 B2 is withdrawn.

Claims 1-7, 12 and 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,058,615 B2 and claims 1-9 of U.S. Patent No. 10,369,117 B2 is withdrawn. 

Claim 1-7, 12 and 14-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 22, 24, 25 and 28-32 of copending Application No. 14/427,927 (allowed but not issued); claims 18, 20-26, 30, 31, 34 and 39-47 of copending Application No. 16/041,317; and claims 1-20 of copending Application No. 16/180,994 is withdrawn. 



Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art teaches in a single disclosure, nor fairly suggest in any combination, Applicants’ claimed product of ophthalmic composition comprising CF3-(CF2)3-CH(CH3)-(CH2)2-CH3 (referred to as F4H5br) and CF3-(CF2)3-(CH2)4-CH4 (referred to as F4H5) and method of treating a disease or disease; wherein conditions include keratoconjunctivitis sicca and Meibomian Gland Dysfunction. Applicants have demonstrated novel compound structures in their disclosure as originally filed.  Applicants' disclosure includes embodiments built around the explicit combination providing enhanced evaporation time with varying amounts of the branched (F4H5br) and straight chained (F4H5) semifluorinated alkanes (see specification, p.16, l.15-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5, 7-12, and 14-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629